


Exhibit 10.10(i)

ManpowerGroup Inc.
100 Manpower Place
Milwaukee, Wisconsin 53212


December 14, 2015


Richard Buchband
Senior Vice President,
General Counsel and Secretary
ManpowerGroup Inc.
100 Manpower Place
Milwaukee, WI 53212


Dear Richard:


ManpowerGroup Inc. (the “Corporation”) desires to retain experienced,
well-qualified executives, like you, to assure the continued growth and success
of the Corporation and its direct and indirect subsidiaries (collectively, the
“Consolidated ManpowerGroup”). Accordingly, as an inducement for you to continue
your employment in order to assure the continued availability of your services
to the Consolidated ManpowerGroup, we have agreed as follows:


1.
Definitions. For purposes of this letter:



(a)
Benefit Plans. “Benefit Plans” means all benefits of employment generally made
available to executives of the Corporation from time to time.



(b)
Cause. Termination by the Consolidated ManpowerGroup of your employment with the
Consolidated ManpowerGroup for “Cause” will mean termination upon (i) your
repeated failure to perform your duties with the Consolidated ManpowerGroup in a
competent, diligent and satisfactory manner as determined by the Corporation’s
Chief Executive Officer in his reasonable judgment, (ii) failure or refusal to
follow the reasonable instructions or direction of the Corporation’s Chief
Executive Officer, which failure or refusal remains uncured, if subject to cure,
to the reasonable satisfaction of the Corporation’s Chief Executive Officer for
five (5) business days after receiving notice thereof from the Corporation’s
Chief Executive Officer, or repeated failure or refusal to follow the reasonable
instructions or directions of the Corporation’s Chief Executive Officer,
(iii) any act by you of fraud, material dishonesty or material disloyalty
involving the Consolidated ManpowerGroup, (iv) any violation by you of a
Consolidated ManpowerGroup policy of material import (including, but not limited
to, the Code of Business Conduct and Ethics, the Statement of Policy on
Securities Trading, the Anti-Corruption Policy, Policy on Gifts, Entertainment
and Sponsorships and policies included in the Employee Handbook), (v) any act by
you of moral turpitude which is likely to result in discredit to or loss of
business, reputation or goodwill of the Consolidated ManpowerGroup, (vi) your
chronic absence from work other than by reason of a serious health condition,
(vii) your commission of a crime the circumstances of which substantially relate
to your employment duties with the Consolidated ManpowerGroup, or (viii) the
willful engaging by you in conduct which is demonstrably and materially
injurious to the Consolidated ManpowerGroup. For purposes of this
Subsection 1(b), no act, or failure to act, on your part will be deemed
“willful” unless done, or omitted to be done, by you not in good faith.



(c)
Change of Control. A “Change of Control” will mean the first to occur of the
following:



(i)
the acquisition (other than from the Corporation), by any Person (as defined in
Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), directly or indirectly, of beneficial ownership
(within the meaning of Exchange Act Rule 13d-3) of more than 50% of the then
outstanding shares of common stock of the Corporation or voting securities
representing more than 50% of the combined voting power of the Corporation’s
then outstanding voting securities entitled to vote generally in the election of
directors; provided, however, no Change of Control shall be deemed to have
occurred as a result of an acquisition of shares of common stock or voting
securities of the Corporation (A) by the Corporation, any of its subsidiaries,
or any employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any of its subsidiaries or (B) by any other corporation or other
entity with respect to which, following such





--------------------------------------------------------------------------------




acquisition, more than 60% of the outstanding shares of the common stock, and
voting securities representing more than 60% of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, of such other corporation or entity are then beneficially owned,
directly or indirectly, by the persons who were the Corporation’s shareholders
immediately prior to such acquisition in substantially the same proportions as
their ownership, immediately prior to such acquisition, of the Corporation’s
then outstanding common stock or then outstanding voting securities, as the case
may be; or


(ii)
the consummation of any merger or consolidation of the Corporation with any
other corporation, other than a merger or consolidation which results in more
than 60% of the outstanding shares of the common stock, and voting securities
representing more than 60% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, of
the surviving or consolidated corporation being then beneficially owned,
directly or indirectly, by the persons who were the Corporation’s shareholders
immediately prior to such merger or consolidation in substantially the same
proportions as their ownership, immediately prior to such merger or
consolidation, of the Corporation’s then outstanding common stock or then
outstanding voting securities, as the case may be; or



(iii)
the consummation of any liquidation or dissolution of the Corporation or a sale
or other disposition of all or substantially all of the assets of the
Corporation; or



(iv)
individuals who, as of the date of this letter, constitute the Board of
Directors of the Corporation (as of such date, the “Incumbent Board”) cease for
any reason to constitute at least a majority of such Board; provided, however,
that any person becoming a director subsequent to the date of this letter whose
election, or nomination for election by the shareholders of the Corporation, was
approved by at least a majority of the directors then comprising the Incumbent
Board shall be, for purposes of this letter, considered as though such person
were a member of the Incumbent Board but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest which was (or, if threatened, would have been)
subject to Exchange Act Rule 14a‑12(c); or



(v)
whether or not conditioned on shareholder approval, the issuance by the
Corporation of common stock of the Corporation representing a majority of the
outstanding common stock, or voting securities representing a majority of the
combined voting power of the outstanding voting securities of the Corporation
entitled to vote generally in the election of directors, after giving effect to
such transaction.

Following the occurrence of an event which is not a Change of Control whereby
there is a successor holding company to the Corporation, or, if there is no such
successor, whereby the Corporation is not the surviving corporation in a merger
or consolidation, the surviving corporation or successor holding company (as the
case may be), for purposes of this letter, shall thereafter be referred to
within this letter agreement as the Corporation.
(d)
Good Reason. “Good Reason” will mean, without your consent, the occurrence of
any one or more of the following during the Term:



(i)
any material breach of any material obligation of any member of the Consolidated
ManpowerGroup for the payment or provision of compensation or other benefits to
you;

(ii)
a material diminution in your base salary;

(iii)
a material diminution in your authority, duties or responsibilities, accompanied
by a material reduction in your target bonus opportunity for a given fiscal year
(as compared to the prior fiscal year), except where all senior level executives
have similar proportionate reductions in their target bonus percentages;

(iv)
a material diminution in your authority, duties or responsibilities which is not
accompanied by a material reduction in your target bonus opportunity but which
diminution occurs within two years after the occurrence of a Change of Control;

(v)
a material reduction in your annual target bonus opportunity for a given fiscal
year (as compared to the prior fiscal year) which is not accompanied by a
material diminution in your authority, duties or responsibilities, but which
reduction occurs within two years after the occurrence of a Change of Control;
or

(vi)
your being required by the Corporation to materially change the location of your
principal office;





--------------------------------------------------------------------------------




provided such new location is one in excess of fifty miles from the location of
your principal office before such change.


Notwithstanding Subsections 1(d)(i) - (vi) above, Good Reason does not exist
unless (i) you object to any material diminution or breach described above by
written notice to the Corporation within twenty (20) business days after such
diminution or breach occurs, (ii) the Corporation fails to cure such diminution
or breach within thirty (30) days after such notice is given and (iii) your
employment with the Consolidated ManpowerGroup is terminated by you within
ninety (90) days after such diminution or breach occurs. Further,
notwithstanding Subsections 1(d)(i)-(vi), above, Good Reason does not exist if,
at a time that is not during a Protected Period or within two years after the
occurrence of a Change of Control, the Corporation’s Chief Executive Officer, in
good faith and with a reasonable belief that the reassignment is in the best
interest of the Consolidated ManpowerGroup, reassigns you to another senior
executive level position in the Consolidated ManpowerGroup provided that your
base compensation (either base salary or target bonus opportunity for any year
ending after the date of reassignment) is not less than such base salary or
target bonus opportunity in effect prior to such reassignment for the year in
which such reassignment occurs.


(e)
Notice of Termination. Any termination of your employment by the Corporation, or
termination by you for Good Reason, during the Term will be communicated by
Notice of Termination to the other party hereto. A “Notice of Termination” will
mean a written notice which specifies a Date of Termination (which date shall be
on or after the date of the Notice of Termination) and, if applicable, indicates
the provision in this letter applying to the termination and sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.



(f)
Date of Termination. “Date of Termination” will mean the date specified in the
Notice of Termination where required (which date shall be on or after the date
of the Notice of Termination) or in any other case upon your ceasing to perform
services for the Consolidated ManpowerGroup.



(g)
Protected Period. The “Protected Period” shall be a period of time determined in
accordance with the following:



(i)
if a Change of Control is triggered by an acquisition of shares of common stock
of the Corporation pursuant to a tender offer, the Protected Period shall
commence on the date of the initial tender offer and shall continue through and
including the date of the Change of Control, provided that in no case will the
Protected Period commence earlier than the date that is six months prior to the
Change of Control;



(ii)
if a Change of Control is triggered by a merger or consolidation of the
Corporation with any other corporation, the Protected Period shall commence on
the date that serious and substantial discussions first take place to effect the
merger or consolidation and shall continue through and including the date of the
Change of Control, provided that in no case will the Protected Period commence
earlier than the date that is six months prior to the Change of Control; and



(iii)
in the case of any Change of Control not described in Subsections 1(g)(i) or
(ii), above, the Protected Period shall commence on the date that is six months
prior to the Change of Control and shall continue through and including the date
of the Change of Control.



(h)
Term. The “Term” will be a period beginning on the date of this letter indicated
above and ending on the first to occur of the following: (a) the date which is
the two-year anniversary of the occurrence of a Change of Control; (b) the date
which is the three year anniversary of the date of this letter indicated above
if no Change of Control occurs between the date of this letter indicated above
and such three year anniversary; or (c) the Date of Termination.



2.
Compensation and Benefits on Termination.



(a)
Termination by the Corporation for Cause or by You Other Than for Good Reason.
If your employment with the Corporation is terminated by the Corporation for
Cause or by you other than for Good Reason, the Corporation will pay or provide
you with (i) your unpaid bonus, if any, attributable to any complete fiscal year
of the Consolidated ManpowerGroup ended before the Date of Termination (but no
incentive bonus will be payable for the fiscal year in which termination
occurs), and (ii) all benefits to which you are entitled





--------------------------------------------------------------------------------




under any Benefit Plans in accordance with the terms of such plans. The
Consolidated ManpowerGroup will have no further obligations to you.


(b)
Termination by Reason of Disability or Death. If your employment with the
Consolidated ManpowerGroup terminates during the Term by reason of your
disability or death, the Corporation will pay or provide you with (i) your
unpaid bonus, if any, attributable to any complete fiscal year of the
Consolidated ManpowerGroup ended before the Date of Termination, (ii) a bonus
for the fiscal year during which the Date of Termination occurs equal to your
target annual bonus for the fiscal year in which the Date of Termination occurs,
but prorated for the actual number of days you were employed during such fiscal
year, payable within sixty days after the Date of Termination, and (iii) all
benefits to which you are entitled under any Benefit Plans in accordance with
the terms of such plans. For purposes of this letter, “disability” means that
you are, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Corporation or the Consolidated ManpowerGroup.
The Consolidated ManpowerGroup will have no further obligations to you.



(c)
Termination for Any Other Reason - Other than in a Change of Control. If your
employment with the Consolidated ManpowerGroup is terminated during the Term for
any reason not specified in Subsections 2(a) or (b), above, and Subsection 2(d),
below, does not apply to the termination, you will be entitled to the following:



(i)
the Corporation will pay you, your unpaid bonus, if any, attributable to any
complete fiscal year of the Consolidated ManpowerGroup ended before the Date of
Termination;

(ii)
the Corporation will pay you, a bonus for the fiscal year during which the Date
of Termination occurs equal in amount to the bonus you would have received for
the full fiscal year had your employment not terminated, determined by the
actual financial results of the Corporation at year-end towards any
non-discretionary financial goals and by basing any discretionary component at
the target level of such component; provided, however, that such bonus will be
prorated for the actual number of days you were employed during the fiscal year
during which the Date of Termination occurs;

(iii)
the Corporation will pay, as a severance benefit to you, a lump sum payment
equal to (1) the amount of your annual base salary at the highest rate in effect
during the Term plus (2) your target annual bonus for the fiscal year in which
the Date of Termination occurs;



(iv)
for up to a twelve‑month period after the Date of Termination, the Corporation
will arrange to provide you and your eligible dependents with Health Insurance
Continuation (defined below) or other substantially similar coverage based on
the medical and dental plans in which you were participating in on the Date of
Termination; provided, however, that benefits otherwise receivable by you
pursuant to this Subsection 2(c)(iv) will be reduced to the extent other
comparable benefits are actually received by you during the twelve‑month period
following your termination, and any such benefits actually received by you or
your dependents will be reported to the Corporation; and provided, further that
any insurance continuation coverage that you may be entitled to receive under
COBRA or similar foreign or state laws will commence on the Date of Termination.



For purposes of this Subsection 2(c)(iv), “Health Insurance Continuation” means
that, if, and to the extent, you or any of your eligible dependents, following
the Date of Termination, elect to continue coverage under the Corporation’s
group medical and dental insurance plans, in accordance with the requirements of
COBRA or similar foreign or state laws, the Consolidated ManpowerGroup will pay
the total cost of such coverage under the Corporation’s group medical and dental
insurance plans for the first twelve months for which you and/or your eligible
dependents are eligible for such coverage; provided, however, that if you, your
spouse or any other eligible dependent commences new employment during such
twelve-month period and becomes eligible for health insurance benefits from such
new employer, the Corporation’s obligation to provide such
Corporation-subsidized COBRA coverage to you or such eligible dependent shall
terminate




--------------------------------------------------------------------------------




as of the date you or such dependent becomes eligible to receive such health
insurance benefits from such new employer. Immediately following this period of
Corporation-subsidized COBRA coverage, you and/or your eligible dependents, as
applicable, will be solely responsible for payment of the entire cost of COBRA
coverage if such coverage remains available and you and/or your eligible
dependents choose to continue such coverage. Within five calendar days of you or
any of your eligible dependents becoming eligible to receive health insurance
benefits from a new employer, you agree to inform the Corporation of such fact
in writing. If the Consolidated ManpowerGroup determines that the
Corporation-subsidized COBRA payments provided by this Subsection 2(c)(iv) are
taxable, the payments will be grossed-up so that the net amount received by you,
after subtraction of all taxes applicable to the payments plus the gross-up
amount, will equal the cost of such COBRA coverage; and


(v)
the Corporation will make available to you, an outplacement service program,
chosen by the Corporation, and provided by the Corporation or its subsidiaries
or an outplacement service provider selected by the Corporation. Such
outplacement service program will be of a duration chosen by the Corporation but
will not, in any instance, end later than one (1) year following the Date of
Termination. Upon completion of the outplacement program specified in this
Subsection 2(c)(v), you will be solely responsible for payment of any additional
costs incurred as a result of your use of such outplacement services. The
Corporation will not substitute cash or other compensation in lieu of the
outplacement service program specified in this Subsection 2(c)(v).



(d)
Termination for Any Other Reason - Change of Control. If, during the Term and
either during a Protected Period or within two years after the occurrence of a
Change of Control, your employment with the Consolidated ManpowerGroup is
terminated for any reason not specified in Subsections 2(a) or (b), above, you
will be entitled to the following:



(i)
the Corporation will pay you, your unpaid bonus, if any, attributable to any
complete fiscal year of the Consolidated ManpowerGroup ended before the Date of
Termination;

(ii)
the Corporation will pay you, a bonus for the fiscal year during which the Date
of Termination occurs equal in amount to your target annual bonus for the fiscal
year in which the Change of Control occurs; provided, however, that the bonus
payable hereunder will be prorated for the actual number of days you were
employed during the fiscal year during which the Date of Termination occurs;

(iii)
the Corporation will pay, as a severance benefit to you, a lump-sum payment
equal to two times the sum of (1) your annual base salary at the highest rate in
effect during the Term and (2)  your target annual bonus for the fiscal year in
which the Change of Control occurs;

(iv)
for up to an eighteen-month period after the Date of Termination,
the Corporation will arrange to provide you and your eligible dependents, at the
Consolidated ManpowerGroup’s expense, with Health Insurance Continuation
(defined below), or other substantially similar coverage based on the medical
and dental plans in which you were participating in on the Date of Termination;
provided, however, that benefits otherwise receivable by you pursuant to this
Subsection 2(d)(iv) will be reduced to the extent other comparable benefits are
actually received by you during the eighteen-month period following your
termination, and any such benefits actually received by you or your dependents
will be reported to the Corpora-tion; and provided, further that any insurance
continuation coverage that you may be entitled to receive under the Consolidated
Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”), or similar
foreign or state laws will commence on the Date of Termination.

For purposes of this Subsection 2(d)(iv), “Health Insurance Continuation” means
that, if, and to the extent, you or any of your eligible dependents, following
the Date of Termination, elect to continue coverage under the Corporation’s
group medical and dental insurance plans, in accordance with the requirements of
COBRA or similar foreign




--------------------------------------------------------------------------------




or state laws, the Consolidated ManpowerGroup will pay the total cost of such
COBRA coverage for the first eighteen months for which you and/or your eligible
dependents are eligible for such coverage; provided, however, that if you, your
spouse or any other eligible dependent commences new employment during such
eighteen-month period and becomes eligible for health insurance benefits from
such new employer, the Corporation’s obligation to provide such
Corporation-subsidized COBRA coverage to you or such eligible dependent shall
terminate as of the date you or such dependent becomes eligible to receive such
health insurance benefits from such new employer. Immediately following this
period of Corporation-subsidized COBRA coverage, you and/or your eligible
dependents, as applicable, will be solely responsible for payment of the entire
cost of COBRA coverage if such coverage remains available and you and/or your
eligible dependents choose to continue such coverage. Within five calendar days
of you or any of your eligible dependents becoming eligible to receive health
insurance benefits from a new employer, you agree to inform the Corporation of
such fact in writing. If the Consolidated ManpowerGroup determines that the
Corporation-subsidized COBRA payments provided by this Subsection 2(d)(iv) are
taxable, the payments will be grossed-up so that the net amount received by you,
after subtraction of all taxes applicable to the payments plus the gross-up
amount, will equal the cost of such COBRA coverage; and
(v)
the Corporation will make available to you, an outplacement service program,
chosen by the Corporation, and provided by the Corporation or its subsidiaries
or an outplacement service provider selected by the Corporation. Such
outplacement service program will be of a duration chosen by the Corporation but
will not, in any instance, end later than one (1) year following the Date of
Termination. Upon completion of the outplacement program specified in this
Subsection 2(d)(v), you will be solely responsible for payment of any additional
costs incurred as a result of your use of such outplacement services. The
Corporation will not substitute cash or other compensation in lieu of the
outplacement service program specified in this Subsection 2(d)(v).

(e)
Limitation on Benefits. The amounts paid to you pursuant to Subsection 2(c)(iii)
or 2(d)(iii) above will not be included as compensation for purposes of any
qualified or nonqualified pension or welfare benefit plan of the Consolidated
ManpowerGroup. Notwithstanding anything contained herein to the contrary, the
Corporation, based on the advice of its legal or tax counsel, shall compute
whether there would be any “excess parachute payments” payable to you, within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), taking into account the total ‘‘parachute payments,” within the
meaning of Section 280G of the Code, payable to you by the Corporation under
this letter agreement and any other plan, agreement or otherwise. If there would
be any excess parachute payments, the Corporation, based on the advice of its
legal or tax counsel, shall compute the net after-tax proceeds to you, taking
into account the excise tax imposed by Section 4999 of the Code, as if (i) the
amount to be paid to you pursuant to Subsection 2(d)(iii) were reduced, but not
below zero, such that the total parachute payments payable to you would not
exceed three (3) times the “base amount” as defined in Section 280G of the Code,
less One Dollar ($1.00), or (ii) the full amount to be paid to you pursuant to
Subsection 2(d)(iii) were not reduced. If reducing the amount otherwise payable
to you pursuant to Subsection 2(d)(iii) hereof would result in a greater
after-tax amount to you, such reduced amount shall be paid to you and the
remainder shall be forfeited by you as of the Date of Termination. If not
reducing the amount otherwise payable to you pursuant to Subsection 2(d)(iii)
would result in a greater after-tax amount to you, the amount payable to you
pursuant to Subsection 2(d)(iii) shall not be reduced.

(f)
Timing of Payments. The bonus payment provided for in Subsection 2(c)(i) or
2(d)(i) will be made pursuant to the terms of the applicable bonus plan. The
bonus payment provided for in Subsection 2(c)(ii) will be paid between January 1
and March 15 of the calendar year following the Date of Termination. The bonus
payment provided for in Subsection 2(d)(ii) will be paid on the thirtieth (30th)
day after the Date of Termination. The severance benefit provided for in
Subsection 2(c)(iii) or 2(d)(iii) will be paid in one lump sum on the thirtieth
(30th) day after the Date of Termination. While the parties acknowledge that the
payments in the previous three sentences are intended to be “short-term
deferrals” and therefore are exempt from the application of Section 409A of the
Code, to the extent (i) further guidance or interpretation is issued by the IRS
after the date of this letter agreement which would indicate that the payments
do not qualify as “short-term deferrals,” and (ii) you are a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code upon the
Date of Termination, such payments shall be delayed and instead shall be paid in
one lump sum on the date





--------------------------------------------------------------------------------




that is the first business day immediately following the six month anniversary
of the Date of Termination. If any of such payment is not made when due
(hereinafter a “Delinquent Payment”), in addition to such principal sum, the
Corporation will pay you interest on any and all such Delinquent Payments from
the date due computed at the prime rate, compounded monthly. Such prime rate
shall be the prime rate (currently the base rate on corporate loans posted by at
least 75% of the 30 largest U.S. banks) in effect from time to time as reported
in The Wall Street Journal, Midwest edition (or, if not so reported, as reported
in such other similar source(s) as the Corporation shall select).


(g)
Release of Claims. Notwithstanding the foregoing, you will have no right to
receive any payment or benefit described in Subsections 2(c)(ii)-(v) or
2(d)(ii)-(v), above, unless and until you execute, and there shall be effective
following any statutory period for revocation, a release, in a form reasonably
acceptable to the Corporation, that irrevocably and unconditionally releases,
waives, and fully and forever discharges the Consolidated ManpowerGroup and its
past and current directors, officers, shareholders, members, partners,
employees, and agents from and against any and all claims, liabilities,
obligations, covenants, rights, demands and damages of any nature whatsoever,
whether known or unknown, anticipated or unanticipated, relating to or arising
out of your employment with the Consolidated ManpowerGroup, including without
limitation claims arising under the Age Discrimination in Employment Act of
1967, as amended, Title VII of the Civil Rights Act of 1964, as amended, and the
Civil Rights Act of 1991, but excluding any claims covered under any applicable
workers’ compensation act. The execution by you of the release and the statutory
period for revocation must be completed prior to the thirtieth (30th) day after
the Date of Termination.



(h)
Forfeiture. Notwithstanding the foregoing, your right to receive the payments
and benefits to be provided to you under this Section 2 beyond those described
in Subsection 2(a), above, is conditioned upon your performance of the
obligations stated in Sections 3-6, below, and upon your breach of any such
obligations, you will immediately return to the Corporation the amount of such
payments and benefits and you will no longer have any right to receive any such
payments or benefits.



3.    Nondisclosure.


(a)
You will not, directly or indirectly, at any time during the term of your
employment with the Consolidated ManpowerGroup, or during the two-year period
following your termination, for whatever reason, of employment with the
Consolidated ManpowerGroup, use or possess for yourself or others or disclose to
others except in the good faith performance of your duties for the Consolidated
ManpowerGroup any Confidential Information (as defined below), whether or not
conceived, developed, or perfected by you and no matter how it became known to
you, unless (i) you first secure written consent of the Corporation to such
disclosure, possession or use, (ii) the same shall have lawfully become a matter
of public knowledge other than by your act or omission, or (iii) you are ordered
to disclose the same by a court of competent jurisdiction or are otherwise
required to disclose the same by law, and you promptly notify the Corporation of
such disclosure. “Confidential Information” shall mean all business information
(whether or not in written form) which relates to the Consolidated ManpowerGroup
and which is not known to the public generally (absent your disclosure),
including, but not limited to, confidential knowledge, operating instructions,
training materials and systems, customer lists, sales records and documents,
marketing and sales strategies and plans, market surveys, cost and profitability
analyses, pricing information, competitive strategies, personnel-related
information, and supplier lists, but shall not include business information
which constitutes trade secrets under applicable trade secrets law. This
obligation will survive the termination of your employment for a period of two
years.

(b)
You will not, directly or indirectly, at any time during the term of your
employment with the Consolidated Manpower Group, or any time thereafter use or
disclose any Trade Secret of the Company.  The term “Trade Secret” shall have
the meaning afforded under applicable law.  Nothing in this Agreement shall
limit or supersede any common law, statutory or other protections of trade
secrets  or privileged information where such protections provide the
Consolidated ManpowerGroup with greater rights or protections for a longer
duration than provided in this Agreement.

(c)
Upon your termination, for whatever reason, of employment with the Consolidated
ManpowerGroup, or at any other time upon request of the Corporation, you will
promptly surrender to the Corporation, or with the permission of the Corporation
destroy and certify such destruction to the Corporation, any documents,
materials, or computer or electronic records containing any Confidential
Information, Trade Secrets or privileged information which are in your
possession or under your control.



4.     Nonsolicitation of Employees. You agree that you will not, at any time
during the term of your employment with the




--------------------------------------------------------------------------------




Consolidated ManpowerGroup or during the one-year period following your
termination, for whatever reason, of employment with the Consolidated
ManpowerGroup, either on your own account or in conjunction with or on behalf of
any other person, company, business entity, or other organization whatsoever,
directly or indirectly induce, solicit, entice or procure any person who is a
managerial employee of any company in the Consolidated ManpowerGroup (but in the
event of your termination, any such managerial employee that you have had
contact with in the two years prior to your termination) to terminate his or her
employment with the Consolidated ManpowerGroup so as to accept employment
elsewhere or to diminish or curtail the services such person provides to the
Consolidated ManpowerGroup.


5.     Restrictions During Employment. During the term of your employment with
the Corporation, you will not directly or indirectly compete against the
Corporation, or directly or indirectly divert or attempt to divert customers’
business from the Corporation anywhere the Corporation does or is taking steps
to do business.


6.     Noncompetition Agreement. During the one-year period which immediately
follows the termination, for whatever reason, of your employment with the
Corporation:


(a)
You will not, directly or indirectly, contact any customer of the Consolidated
ManpowerGroup with whom you have had contact on behalf of the Consolidated
ManpowerGroup during the two‑year period preceding the Date of Termination or
any customer about whom you obtained confidential information in connection with
your employment by the Consolidated ManpowerGroup during such two‑year period so
as to cause or attempt to cause such customer of the Consolidated ManpowerGroup
not to do business or to reduce such customer’s business with the Consolidated
ManpowerGroup or divert any business from the Consolidated ManpowerGroup.



(b)
You will not, directly or indirectly, provide services or assistance of a nature
similar to the services you provided to the Consolidated ManpowerGroup during
the two-year period immediately preceding the Date of Termination to any entity
(i) engaged in the business of providing temporary staffing services anywhere in
the United States or any other country in which the Consolidated ManpowerGroup
conducts business as of the Date of Termination which has, together with its
affiliated entities, annual revenues from such business in excess of US
$500,000,000 or (ii) engaged in the business of providing permanent placement,
professional staffing, outplacement, online staffing or human resource services
(including consulting, task-based services, recruitment or other talent
solutions) anywhere in the United States or any other country in which the
Consolidated ManpowerGroup conducts business as of the Date of Termination which
has, together with its affiliated entities, annual revenues from such business
in excess of US $250,000,000. You acknowledge that the scope of this limitation
is reasonable in that, among other things, providing any such services or
assistance during such one‑year period would permit you to use unfairly your
close identification with the Consolidated ManpowerGroup and the customer
contacts you developed while employed by the Consolidated ManpowerGroup and
would involve the use or disclosure of confidential information pertaining to
the Consolidated ManpowerGroup.



7.    Injunctive and Other Interim Measures.
(a)
Injunction. You recognize that irreparable and incalculable injury will result
to the Consolidated ManpowerGroup and its businesses and properties in the event
of your breach of any of the restrictions imposed by Sections 3-6, above. You
therefore agree that, in the event of any such actual, impending or threatened
breach, the Corporation will be entitled, in addition to the remedies set forth
in Subsection 2(h), above (which the parties agree would not be an adequate
remedy), and any other remedies and damages, to, including, but not limited to,
provisional or interim measures, including temporary and permanent injunctive
relief, without the necessity of posting a bond or other security, from a court
of competent jurisdiction restraining the actual, impending or threatened
violation, or further violation, of such restrictions by you and by any other
person or entity for whom you may be acting or who is acting for you or in
concert with you.

(b)
Equitable Extension. The duration of any restriction in Section 3-6, above, will
be extended by any period during which such restriction is violated by you.

(c)
Nonapplication. Notwithstanding the above, Sections 4 and 6, above, will not
apply if your employment with the Corporation is terminated by you for Good
Reason or by the Corporation without Cause either during a Protected Period or
within two years after the occurrence of a Change of Control.



8.
Unemployment Compensation. The severance benefits provided for in
Subsection 2(c)(iii) will be assigned for





--------------------------------------------------------------------------------




unemployment compensation benefit purposes to the one‑year period following the
Date of Termination, and the severance benefits provided for in Subsection
2(d)(iii) will be assigned for unemployment compensation purposes to the
two‑year period following the Date of Termination, and you will be ineligible to
receive, and you agree not to apply for, unemployment compensation during such
periods.
9.
Nondisparagement. Upon your termination, for whatever reason, of employment with
the Corporation, the Corporation agrees that its directors and officers, during
their employment by or service to the Consolidated ManpowerGroup, will refrain
from making any statements that disparage or otherwise impair your reputation or
commercial interests. Upon your termination, for whatever reason, of employment
with the Consolidated ManpowerGroup, you agree to refrain from making any
statements that disparage or otherwise impair the reputation, goodwill, or
commercial interests of the Consolidated ManpowerGroup, or its officers,
directors, or employees. However, the foregoing will not preclude the
Corporation from providing truthful information about you concerning your
employment or termination of employment with the Consolidated ManpowerGroup in
response to an inquiry from a prospective employer in connection with your
possible employment, and will not preclude either party from providing truthful
testimony pursuant to subpoena or other legal process or in the course of any
proceeding that may be commenced for purposes of enforcing this letter
agreement.

10.
Successors; Binding Agreement. This letter agreement will be binding on the
Corporation and its successors and will inure to the benefit of and be
enforceable by your personal or legal representatives, heirs and successors.



11.
Notice. Notices and all other communications provided for in this letter will be
in writing and will be deemed to have been duly given when delivered in person,
sent by telecopy, or two days after mailed by United States registered or
certified mail, return receipt requested, postage prepaid, and properly
addressed to the other party.



12.
No Right to Remain Employed. Nothing contained in this letter will be construed
as conferring upon you any right to remain employed by the Corporation or any
member of the Consolidated ManpowerGroup or affect the right of the Corporation
or any member of the Consolidated ManpowerGroup to terminate your employment at
any time for any reason or no reason, with or without cause, subject to the
obligations of the Corporation as set forth herein.



13.
Modification. No provision of this letter may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing by you and
the Corporation.



14.
Withholding. The Corporation shall be entitled to withhold from amounts to be
paid to you hereunder any federal, state, or local withholding or other taxes or
charges which it is, from time to time, required to withhold under applicable
law.



15.
Applicable Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York, United States of America,
without regard to its conflict of law provisions.



16.
Reduction of Amounts Due Under Law. You agree that any severance payment (i.e,
any payment other than a payment for salary through your Date of Termination or
for a bonus earned in the prior fiscal year but not yet paid) to you pursuant to
this agreement will be counted towards any severance type payments otherwise due
you under law. By way of illustration, English law requires notice period of one
(1) week for every year of service up to a maximum of twelve (12) weeks of
notice. In the event you are terminated without notice and you would otherwise
be entitled to a severance payment hereunder, such severance payment will be
considered to be payment in lieu of such notice.



17.
Previous Agreements. This letter, upon acceptance by you, expressly supersedes
any and all previous agreements or understandings relating to your employment by
the Corporation or the Consolidated ManpowerGroup, except for the letter from
the Corporation to you dated January 3, 2013, regarding the Corporation’s offer
of employment to you (provided this letter will supersede the sections of that
prior letter concerning severance protection) or the termination of such
employment, and any such agreements or understandings shall, as of the date of
your acceptance, have no further force or effect.



18.
Dispute Resolution. Section 7 to the contrary notwithstanding, the parties
shall, to the extent feasible, attempt in good faith to resolve promptly by
negotiation any dispute arising out of or relating to your employment by the
Consolidated ManpowerGroup pursuant to this letter agreement. In the event any
such dispute has not been resolved within 30 days after a party’s request for
negotiation, either party may initiate arbitration as hereinafter provided. For
purposes of this Section 18, the party initiating arbitration shall be
denominated the “Claimant” and the other party shall be denominated the
“Respondent.”





--------------------------------------------------------------------------------






(a)
If your principal place of employment with the Consolidated ManpowerGroup is
outside the United States, any dispute arising out of or relating to this letter
agreement, including the breach, termination or validity thereof, shall be
finally resolved by arbitration before a sole arbitrator in accordance with the
International Institute for Conflict Prevention and Resolution International
Rules for Non-Administered Arbitration (the “CPR International Rules”) as then
in effect. If the parties are unable to select the arbitrator within 30 days
after Respondent’s receipt of Claimant’s Notice of Arbitration and the 30-day
deadline has not been extended by the parties’ agreement, the arbitrator shall
be selected by CPR as provided in CPR International Rule 6. The seat of the
arbitration shall be the Borough of Manhattan in the City, County and State of
New York, United States of America. The arbitration shall be conducted in the
English language. Judgment upon the award rendered by the arbitrator may be
entered by any court having jurisdiction thereof. Anything in the foregoing to
the contrary notwithstanding, the parties expressly agree that at any time
before the arbitrator has been selected and the initial pre-hearing conference
provided for in International Rule 9.3 has been held, either of them shall have
the right to apply to any court located in Milwaukee County, Wisconsin, United
States of America, to whose jurisdiction they agree to submit, or to any other
court that otherwise has jurisdiction over the parties, for provisional or
interim measures including, but not limited to, temporary or permanent
injunctive relief.



(b)
If your principal place of employment with the Consolidated ManpowerGroup is
within the United States, any dispute arising out of or relating to this letter
agreement, including the breach, termination or validity thereof, shall be
finally resolved by arbitration before a sole arbitrator in accordance with the
International Institute for Conflict Prevention and Resolution Rules for
Non-Administered Arbitration (the “CPR Rules”) as then in effect. If the parties
are unable to select the arbitrator within 30 days after Respondent’s receipt of
Claimant’s Notice of Arbitration and the 30-day deadline has not been extended
by the parties’ agreement, the arbitrator shall be selected by CPR as provided
in Rule 6 of the CPR Rules. The seat of the arbitration shall be Milwaukee,
Wisconsin, United States of America. The arbitration shall be governed by the
Federal Arbitration Act, 9 U.S.C. §§ 1 et seq. Judgment upon the award rendered
by the arbitrator may be entered by any court having jurisdiction thereof.
Anything in the foregoing to the contrary notwithstanding, the parties expressly
agree that at any time before the arbitrator has been selected and the initial
pre-hearing conference has been held as provided in Rule 9.3 of the CPR Rules,
either of them shall have the right to apply to any court located in Milwaukee
County, Wisconsin, United States of America to whose jurisdiction they agree to
submit, or to any other court that otherwise has jurisdiction over the parties,
for provisional or interim measures, including, but not limited to, temporary or
permanent injunctive relief.



19.
Severability. The obligations imposed by Paragraphs 3-6, above, of this
agreement are severable and should be construed independently of each other. The
invalidity of one such provision shall not affect the validity of any other such
provision.



If you are in agreement with the foregoing, please sign and return one copy of
this letter which will constitute our agreement with respect to the subject
matter of this letter.


Sincerely,


MANPOWERGROUP INC.


By: /s/ Jonas Prising    
     Jonas Prising, Chief Executive Officer
    


Agreed as of the 17th day of December, 2015.


/s/ Richard Buchband    
Richard Buchband




